DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The 5 JUL 2022 amendments to claims 1, 2, 5, 18, and 19 have been noted and entered.
The 5 JUL 2022 cancellation of claims 7 and 8 has been noted and entered.
The 5 JUL 2022 addition of claims 21 and 22 has been noted and entered.
Allowable Subject Matter
The following is a statement of allowable subject matter:
Claims 1-6 and 9-22 are allowed primarily because the references of record, singly or in combination cannot anticipate or render obvious the limitations noted therein. For example, the prior art does not teach claim 1’s “…, wherein the second die comprises a passive device adjacent the second active surface, and the third die comprises a logic device adjacent the third active surface, and the second die is oriented such that the second active surface faces the third active surface.”
Conclusion
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815